Citation Nr: 0833109	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
bilateral hips.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1980 to 
October 2000.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2006 decision by the RO 
which denied service connection for osteoarthritis of the 
bilateral hips.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty 
to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  The RO did not provide the 
veteran with an examination.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).

Here, a July 2005 private medical examination diagnosed the 
veteran with osteoarthritis of the bilateral hips.  See July 
2005 private radiologic examination.  Although the veteran's 
service medical records were silent for any hip 
osteoarthritis or complaints of hip pain, competent and 
credible lay statements of record demonstrate that the 
veteran had hip pain during service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that 
the Board is obligated to determine the credibility of lay 
statements; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that 
which the witness has actually observed and is within the 
realm of his or her personal knowledge).  The veteran 
asserted that while in service she experienced pain and 
discomfort in her hips but did not report it.  See March 2006 
notice of disagreement; undated lay statement.  C.B. and A.H. 
both reported that they have known the veteran since 1998 and 
have seen her experience and report hip pain and discomfort 
in her hips.  See October 2005 C.B. lay statement;  undated 
A.H. lay statement.  A.H. reported that he had daily contact 
with the veteran in the fall of 1998 and during that time the 
veteran frequently complained of hip pain, but refused to 
seek treatment.  A.H. specifically noted that he saw the 
veteran experience and report hip pain while staffing a booth 
for the Army.  He also noted that the veteran often tried to 
strengthen her hip muscles, but continued to experience pain 
while in service.  See undated A.H. lay statement.  Moreover, 
the competent and credible lay statements indicate that the 
veteran has had continuous pain since serving on active duty.  
See Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. at 469-70; 
see also 38 C.F.R. § 3.303(b) (2007) (noting that where 
inservice condition is not chronic, continuity of 
symptomatology is required).  The veteran's lay statements 
indicate that she has experienced pain in her hips since 
active service and that her pain continues today.  See March 
2006 notice of disagreement; undated lay statement.  C.B. 
stated that she has known the veteran since 1998 and has seen 
the veteran experience and report hip pain on several 
occasions since then.  See October 2005 C.B. lay statement.  

Because there is evidence of a currently diagnosed 
disability, an inservice event, and an indication that the 
current disability may be associated with the inservice 
event, remand for a VA examination is required.  See 38 
C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the etiology of the 
veteran's bilateral hip disorder.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post service 
medical evidence of record, to 
specifically include the credible 
assertions of inservice bilateral hip 
pain, whether it is at least as likely as 
not that any bilateral hip disorder was 
caused by the veteran's military service.  
If an opinion cannot be provided without 
resort to speculation, it must be noted 
in the examination report.  The rationale 
for all opinions expressed must be 
provided.  The report prepared must be 
typed or otherwise recorded in a legible 
manner.

2.  The addendum report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
her representative.  After the veteran 
and her representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




